975 F.2d 866
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Earnest COMBS, Appellant,v.A. L. LOCKHART, Director, Arkansas Department of Correction, Appellee.
No. 92-1773EA.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 12, 1992.Filed:  September 1, 1992.

Before FAGG, BOWMAN, and WOLLMAN, Circuit Judges.
PER CURIAM.


1
Earnest Combs appeals the district court's denial of his 28 U.S.C. § 2254 petition for writ of habeas corpus.  Having reviewed the record, we conclude the issues raised on appeal do not require further consideration.  The district court's decision is clearly correct.  We thus affirm the district court.  See 8th Cir.  R. 47B.